Title: To Benjamin Franklin from Sarah Bache, 29 November 1781
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia Nov: 29. 1781
I have lately heard you were well, but do not often hear from you, many letters I beleive are taken, one of Benny’s to you, dated March last, was sent me out of New York by my Brother, who was well two weeks ago he tells me Sr Harry Clinton sent it to him suposing it to be from his son, but says your letter in which it was inclosed was lost— You have heard so much of the late Glorious news from all quarters, that I need not repeat it, only congratulate you on an event that I think must procure us a happy peace, I am this Morning going to make my Compliments to Mrs Washington who is come with the General, poor Lady since the capture of Cornwallice she has lost her only son who has left five Children, indeed he was her only Child— I spoke to Mr Powel last spring which was the time your letter arrived which mentioned the Grafts of the Apple tree, he told me november was the best month to send them in, and he had try’d both spring and fall, and found those sent in the spring did not come to perfection, I then spoke to Mr Bartram who has put some up in a small Box, and more shall be sent you by next opportunity.
Willy, Betsy, Luly Boy and Sister Deby De join in duty the last two names are of Louis’s making, they have just been striping the French Baby and dipping her in a tub of cold water—
With this you will receive a letter from Mr Hopkinson, who complains about the ink, because I would not give him a quart of ink to sprinkle the Parlour with, his patience is less than the paper for he will not wait till I can get him more— I am as ever your Dutifull and Afectionate Daughter
S Bache
 
Addressed: Doctor Franklin
